Exhibit 10.2

FORM OF ACCRUED SALARY EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), is dated as of May 21,
2015, by and between Attitude Drinks Incorporated, a Delaware corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);

 

WHEREAS, the Subscribers are owed an aggregate of [       ] for accrued and
unpaid salary (the “Accrued Salary”) set forth on Schedule 1 annexed hereto;

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the amount owed as Accrued Salary shall be exchanged (the
“Exchange”)for in the aggregate, up to [       ] shares of the Company’s Series
C Variable Rate Convertible Preferred Stock (“Preferred Stock”) issued hereunder
having the rights, preferences and privileges set forth in the Certificate of
Designation, in the form of Exhibit A hereto, convertible into shares of the
Company’s Common Stock, $0.00001 par value (the “Common Stock”), warrants to
purchase the Company’s Common Stock in the form annexed hereto as Exhibit B (the
“Warrants”), and Additional Investment Rights (“AIRs”) in the form annexed
hereto as Exhibit C granting the Subscriber the right to purchase (y) additional
shares of Preferred Stock , and (z) a corresponding amount of Warrants, with
payment therefore (“Purchase Price”) will be made by Subscribers of amounts owed
to Subscribers for unpaid salary (:Accrued Salary”) as set forth on the
signature page hereto and all accrued rights thereon (the “Exchange”).. The
Preferred Stock, Warrants, AIRs and shares of Common Stock issuable upon
conversion of the Preferred Stock and exercise of the Warrants (the “Conversion
Shares”) are collectively referred to herein as the “Securities”; and



 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.1               Exchange. On the Closing Date the Subscribers will exchange
the Accrued Salary identified on Schedule 1 for the Preferred Stock, Warrants,
AIRs in the amounts set forth on Schedule 1.

 

1.2               Closing. The “Closing Date” shall be the date that the
Preferred Stock, Warrants, AIRs are delivered to the Subscribers. Subject to the
satisfaction or waiver of the terms and conditions of this Exchange Agreement,
on the Closing Date, Subscribers shall purchase and the Company shall sell to
Subscribers the Preferred Stock, Warrants, AIRs.

 

2.                 Subscribers Representations and Warranties. Each Subscriber
for itself only, hereby represents to and agrees with the Company that:

 

    (a)                 Organization and Standing of the Subscriber. Subscriber
is duly incorporated or organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization.

 

    (b)                 Authorization and Power. Subscriber has the requisite
power and authority to enter into and perform this Exchange Agreement and to
purchase the Securities. The execution, delivery and performance of this
Exchange Agreement by Subscriber and the consummation by Subscriber of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of
Subscriber or its Board of Directors or stockholders, if applicable, is
required. This Exchange Agreement has been or will be duly authorized and
executed and when delivered by Subscriber will constitute valid and binding
obligations of Subscriber, enforceable against Subscriber in accordance with the
terms thereof.

 



1 

 

 

   (c)                 No Conflicts. The execution, delivery and performance of
this Exchange Agreement and the consummation by Subscriber of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of Subscriber’s charter documents, bylaws or other
organizational documents, if applicable, (ii) conflict with nor constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any agreement to which Subscriber is a party, nor (iii) result in
a violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to Subscriber or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on Subscriber). Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Exchange Agreement
nor to purchase the Securities in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

 

   (d)                  Information on Subscriber. Subscriber is, and will be at
the time of the conversion of the Preferred Stock, or exercise of the Warrant or
AIRs an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable Subscriber
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Subscriber has the
authority and is duly and legally qualified to purchase and own the Securities.
Subscriber is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof. The Subscriber agrees to provide the
Company with such information reasonably required from time to time for the
Company to comply with the Company’s regulatory filing requirements.

 

    (g)                 Purchase of Preferred Stock, Warrants, AIRs. On the
Closing Date, Subscriber will purchase the Preferred Stock, Warrants, AIRs as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.

 

    (h)                Compliance with Securities Act. Subscriber understands
and agrees that the Securities have not been registered under the 1933 Act or
any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the 1933 Act (based in part
on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration. Subject to compliance with
applicable securities laws, the Subscriber may enter into lawful hedging
transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities. The immediately preceding sentence does not affect,
mitigate or impair any of the Subscriber’s representations, warranties and
agreements of this Section 2.

 

    (i)                  Legend. The Securities shall bear the following or
similar legend:

 



2 

 

 

 

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."

 

    (j)                  Communication of Offer. The offer to sell the
Securities was directly communicated to Subscriber by the Company. At no time
was Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 

    (k)                 Restricted Securities. Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is available. Notwithstanding
anything to the contrary contained in this Exchange Agreement, Subscriber may
transfer (without restriction and without the need for an opinion of counsel)
the Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Exchange Agreement. For
the purposes of this Exchange Agreement, an “Affiliate” of any person or entity
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such person or entity.
Affiliate includes each Subsidiary of the Company. For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

 

    (l)                  No Governmental Review. Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

    (m)               Correctness of Representations. Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 

    (n)                   Pledge –Liens. Subscriber represents that the Accrued
Salary is owed to Subscriber and Subscriber has not pledged the Accrued Salary
and the Accrued Salary is not the subject of any levy, garnishment or liens.

 



3 

 

 

3.                  Company Representations and Warranties. The Company
represents to and agrees with each Subscriber that:

 

     (a)                Due Incorporation. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted. The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Exchange Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, results
of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Exchange Agreement,
“Subsidiary” means, with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of

(i) the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (ii)
in the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (iii) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity, or (B) is under the actual
control of the Company.

 

    (b)                Authority; Enforceability. This Exchange Agreement, the
Preferred Stock, Warrants, AIRs and any other agreements delivered or required
to be delivered together with or pursuant to this Exchange Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and Subsidiaries, as the case
may be, and are valid and binding agreements of the Company and Subsidiaries, as
the case may be, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity. The Company and Subsidiaries, as
the case may be, have full corporate power and authority necessary to enter into
and deliver the Transaction Documents and to perform their obligations
thereunder.

 

    (c)                Consents. No consent, approval, authorization or order of
any court, governmental agency or body or arbitrator having jurisdiction over
the Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin
Board”) or the Company's shareholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities. The Transaction Documents
and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors. No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Exchange Agreement, except as would not
otherwise have a Material Adverse Effect or the consummation of any of the other
agreements, covenants or commitments of the Company or any Subsidiary
contemplated by the other Transaction Documents. Any such qualifications and
filings will, in the case of qualifications, be effective on the Closing and
will, in the case of filings, be made within the time prescribed by law.

 

   (d)                 The Securities. The Securities upon issuance:

 



4 

 

 

           (i)                 are, or will be, free and clear of any security
interests, liens, claims or other encumbrances, subject only to restrictions
upon transfer under the 1933 Act and any applicable state securities laws;

 

          (ii)                have been, or will be, duly and validly authorized
and on the dates of issuance of the Preferred Stock, Warrants, AIRs the issuance
of the Conversion Shares upon conversion of the Preferred Stock or exercise of
the Warrants, the Preferred Stock, Warrants, AIRs and Conversion Shares will be
duly and validly issued, fully paid and non-assessable and if registered
pursuant to the 1933 Act and resold pursuant to an effective registration
statement or an exemption from registration, will be free trading, unrestricted
and unlegended;

 

           (iii)              will not have been issued or sold in violation of
any preemptive or other similar rights of the holders of any securities of the
Company or rights to acquire securities or debt of the Company;

 

           (iv)              will not subject the holders thereof to personal
liability by reason of being such holders; and

           (v)                assuming the representations and warranties of the
Subscribers as set forth in Section 2 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.

 

      (e)                 No Integrated Offering. Neither the Company, nor any
of its Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Exchange Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Bulletin Board. No prior offering will
impair the exemptions relied upon in the Exchange or the Company’s ability to
timely comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in the Exchange or the Company’s ability to timely comply with its
obligations hereunder.

 

     (f)                  No General Solicitation. Neither the Company, nor any
of its Affiliates, nor to its knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities.

 

     (g)                 Dilution. The Company's executive officers and
directors understand the nature of the Securities being sold hereby and
recognize that the issuance of the Securities will have a potential dilutive
effect on the equity holdings of other holders of the Company’s equity or rights
to receive equity of the Company. The board of directors of the Company has
concluded, in its good faith business judgment that the issuance of the
Securities is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Preferred Stock and Warrants upon
the exercise of the AIRS and the issuance of the Conversion Shares upon
conversion of the Preferred Stock and exercise of the Warrants is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other stockholders of the Company or parties entitled
to receive equity of the Company.

     (h)                 Investment Company. Neither the Company nor any
Affiliate of the Company is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 



5 

 

 



     (i)                  Reporting Company/Shell Company. The Company is
subject to reporting obligations pursuant to Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, except as set forth on Schedule 3(i) the Company has timely filed
all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months. The Company is not a “shell
company” or “former shell company”as those terms are employed in Rule 144 under
the 1933 Act.

 

    (j)                  Company Predecessor and Subsidiaries. The Company makes
each of the representations contained in Sections 3(a), (b), (c), (h) (k) and
(l) of this Exchange Agreement, as same relate or could be applicable to each
Subsidiary. All representations made by or relating to the Company of a
historical or prospective nature and all undertakings and obligations to act or
refrain from certain actions described herein shall relate, apply and refer to
the Company and Subsidiaries and their predecessors and successors.

 

    (k)                 Correctness of Representations. The Company represents
that the foregoing representations and warranties are true and correct as of the
date hereof in all material respects, and, unless the Company otherwise notifies
the Subscribers prior to the Closing Date, shall be true and correct in all
material respects as of the Closing Date; provided, that, if such representation
or warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.

 

     (l)                 Survival. The foregoing representations and warranties
shall survive the Closing Date.

 

4.                 Regulation D Offering/Legal Opinion. The offer and issuance
of the Securities to the Subscribers is being made pursuant to the exemption
from the registration provisions of the 1933 Act afforded by Section 4(a)(2) or
Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder. On the closing date, the Company will provide an opinion reasonably
acceptable to the Subscribers from the Company’s legal counsel opining on the
availability of an exemption from registration under the 1933 Act as it relates
to the offer and issuance of the Securities and other matters reasonably
requested by Subscribers. A form of the legal opinion is annexed herto as
Exhibit D. The Company will provide, at the Company’s expense, to the
Subscribers, such other legal opinions, if any, as are reasonably necessary in
Subscribers’ opinion for the issuance and resale of the Preferred Stock and
Conversion Shares pursuant to an effective registration statement, Rule 144
under the 1933 Act or an exemption from registration.

 

5.1.               Conversion of Preferred Stock and Exercise of the Warrants.

 

     (a)                 Upon the conversion of a Preferred Stock, exercise of
the Warrants or any part thereof, the Company shall, at its own cost and
expense, take all necessary action, including obtaining and delivering an
opinion of counsel to assure that the Company's transfer agent shall issue stock
certificates in the name of a Subscriber (or its permitted nominee) or such
other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that the certificates representing such shares shall
contain no legend other than the legend set forth in Section 2(i) If and when a
Subscriber sells the Conversion Shares, assuming (i) a registration statement
including such Conversion Shares for registration has been filed with the
Commission, is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) Subscriber or its agent confirms in
writing to the transfer agent that Subscriber has complied with the prospectus
delivery requirements, the Company will reissue the Conversion Shares without
restrictive legend and the Conversion Shares will be free-trading, and freely
transferable. In the event that the Conversion Shares are sold in a manner that
complies with an exemption from registration, the Company will promptly instruct
its counsel to issue to the transfer agent an opinion permitting removal of the
legend indefinitely if such sale is intended to be made in conformity with Rule
144(b)(1)(i) of the 1933 Act, provided that Subscriber delivers reasonably
requested representations in support of such opinion.



6 

 

 

    (b)                 Each Subscriber will give notice of its decision to
exercise its right to convert its Preferred Stock, dividends, or part thereof by
emailing, telecopying or otherwise delivering a completed Notice of Conversion
(a form of which is annexed as Exhibit A to the Preferred Stock) to the Company
via confirmed telecopier transmission or otherwise pursuant to this Exchange
Agreement. Subscribers will not be required to surrender the certificate
representing the Preferred Stock until the Preferred Stock has been fully
converted. Each date on which a Notice of Conversion is faxed or emailed to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.” The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Preferred Stock to
Subscribers via express courier for receipt by Subscribers within three (3)
business days after the Conversion Date (such fifth day being the “Delivery
Date”). In the event the Conversion Shares are electronically transferable, then
delivery of the Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscribers. A certificate
representing the balance of the Preferred Stock not so converted will be
provided by the Company to a Subscriber if requested by a Subscriber, provided
such Subscriber delivers the original certificate to the Company.

 

    (c)                 The Company understands that a delay in the delivery of
the Conversion Shares in the form required pursuant to Section 5.1 hereof later
than the Delivery Date could result in economic loss to the Subscribers. As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 5.1
hereof upon Conversion of the Preferred Stock or exercise of the Warrants, the
amount of $100 per business day after the Delivery Date for each $10,000 of
Preferred Stock stated value and dividends (and proportionately for other
amounts) being converted of the corresponding Conversion Shares which are not
timely delivered. The Company shall pay any payments incurred under this Section
upon demand. Furthermore, in addition to any other remedies which may be
available to the Subscribers, in the event that the Company fails for any reason
to effect delivery of the Conversion Shares on or before the Delivery Date, the
Subscriber will be entitled to revoke all or part of the relevant Notice of
Conversion by delivery of a notice to such effect to the Company whereupon the
Company and Subscriber shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the damages
payable in connection with the Company’s default shall be payable through the
date notice of revocation or rescission is given to the Company.

 

5.2.             Maximum Conversion. A Subscriber shall not be entitled to
convert on a Conversion Date that amount of the Preferred Stock nor may the
Company make any payment including stated value, dividends, or liquidated or
other damages by delivery of Conversion Shares in connection with that number of
Conversion Shares which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by Subscriber and its Affiliates on a
Conversion Date or payment date, and (ii) the number of Conversion Shares
issuable upon the conversion of the Preferred Stock with respect to which the
determination of this provision is being made on a calculation date, which would
result in beneficial ownership by Subscriber and its Affiliates of more than
4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder. Subject
to the foregoing, the Subscribers shall not be limited to aggregate conversions
of only 4.99% and aggregate conversions by the Subscribers may exceed 4.99%. A
Subscriber may increase it ownership limitation to 9.99% upon 61 days notice to
the Company. The Subscribers shall have the authority to determine whether the
restriction contained in this Section 5.2 will limit any conversion of a
Preferred Stock and the extent such limitation applies and to which convertible
or exercisable instrument or part thereof such limitation applies.

 



7 

 

 

5.3.             Injunction Posting of Bond. In the event a Subscriber shall
elect to convert Preferred Stock, exercise the Warrant or any part thereof, the
Company may not refuse conversion based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, a final non- appealable injunction from a court made on notice
to Subscriber, restraining and or enjoining conversion of all or part of such
Preferred Stock shall have been sought and obtained by the Company and the
Company has posted a surety bond for the benefit of Subscriber equal to the
greater of (i) 125% of the outstanding stated value and accrued but unpaid
dividends of the Preferred Stock, and the aggregate purchase price of the
Conversion Shares which are sought to be subject to the injunction, or (ii) the
closing price of the Common Stock on the trading day before the issue date of
the injunction multiplied by the number of Conversion Shares issuable upon
conversion of the Preferred Stock, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to Subscriber to the extent the judgment or decision is in
Subscriber’s favor.

 

5.4.             Buy-In. In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscribers) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate stated value and/or dividend
amount of the Preferred Stock for which such conversion request was not timely
honored together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of $10,000 of
Preferred Stock stated value and/or dividends, the Company shall be required to
pay Subscriber $1,000 plus interest. Subscriber shall provide the Company
written notice and evidence indicating the amounts payable to Subscriber in
respect of the Buy-In.

 

6.                  left intentionally blank. 

 

7.                  Covenants of the Company. The Company covenants and agrees
with the Subscribers as follows:

 

     (a)                 Stop Orders. Subject to the prior notice requirement
described in Section 7(h), the Company will advise the Subscribers, within
twenty-four hours after it receives notice of issuance by the Commission, any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and only if at least two business days prior notice of such
instruction is given to the Subscribers.

 



8 

 

 

     (b)                 Listing/Quotation. The Company shall promptly secure
the quotation or listing of the Conversion Shares upon such national securities
exchange, or automated quotation system upon which the Company’s Common Stock is
quoted or listed and upon which such Conversion Shares are or become eligible
for quotation or listing (subject to official notice of issuance) and shall
maintain same so long as any Securities are outstanding. The Company will
maintain the quotation or listing of its Common Stock on the American Stock
Exchange, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global Select
Market, Bulletin Board, or New York Stock Exchange (whichever of the foregoing
is at the time the principal trading exchange or market for the Common Stock
(the “Principal Market”), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. Subject to the limitation set forth in Section
7(h), the Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market. As of the date of this Exchange
Agreement and the Closing Date, the Bulletin Board is the Principal Market.

 

     (c)                 Market Regulations. If required, the Company shall
notify the Commission, the Principal Market and applicable state authorities, in
accordance with their requirements, of the transactions contemplated by this
Exchange Agreement, and shall take all other necessary action and proceedings as
may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Securities to the Subscribers and promptly
provide copies thereof to the Subscribers.

 

     (d)                 Filing Requirements. From the date of this Exchange
Agreement and until the last to occur of all the Securities have been paid back,
resold or transferred by the Subscribers pursuant to a registration statement or
pursuant to Rule 144(b)(1)(i) (the date of such latest occurrence being the “End
Date”), the Company will (A) cause its Common Stock to continue to be registered
under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with
its reporting and filing obligations under the 1934 Act, and (C) voluntarily
comply with all reporting requirements that are applicable to an issuer with a
class of shares registered pursuant to Section 12(g) of the 1934 Act, if the
Company is not subject to such reporting requirements. The Company will use its
best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date. Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscribers promptly after such
filing.

 

     (e)                 Reservation. Prior to the Closing, the Company
undertakes to reserve on behalf of Subscribers from its authorized but unissued
Common Stock, a number of shares of Common Stock equal to 150% of the amount of
Common Stock necessary to allow Subscribers to be able to convert all of the
Preferred Stock, Warrants, and AIRs including dividends that would accrue
thereon through the End Date (“Required Reservation”). Failure to have
sufficient shares reserved pursuant to this Section 7(e) at any time shall be a
material default of the Company’s obligations under this Exchange Agreement.
Without waiving the foregoing requirement, if at any time Preferred Stock,
Warrants, and AIRs are owned by the Subscribers, the Company has reserved on
behalf of the Subscribers less than 125% of the amount necessary for full
conversion of the outstanding Preferred Stock, Warrants, and AIRs and dividends
at the conversion price in effect on every such date (“Minimum Required
Reservation”), the Company will promptly reserve the Minimum Required
Reservation, or if there are insufficient authorized and available shares of
Common Stock to do so, the Company will take all action necessary to increase
its authorized capital to be able to fully satisfy its reservation requirements
hereunder, including the filing of a preliminary proxy with the Commission not
later than fifteen business days after the first day the Company has reserved
less than the Minimum Required Reservation. The Company agrees to provide notice
to the Subscribers not later than three days after the date the Company has less
than the Minimum Required Reservation reserved on behalf of the Subscribers.

 



9 

 

 

 

     (f)                   DTC Program. At all times that Preferred Stock,
Warrants, and AIRs are outstanding or issuable, the Company will take such steps
as are necessary for the Conversion Shares to be delivered electronically to a
participant in the Depository Trust Company Automated Securities Transfer
Program. In the event that there is a chill on delivery of shares via the
Depository Trust Company Automated Securities Transfer Program, the Company
shall immediately and in any event no less than one day after such chill is
announced, inform the Subscribers of such chill.

 

     (g)                Confidentiality/Public Announcement. From the date of
this Exchange Agreement and until the End Date, the Company agrees that except
in connection with a Form 8-K, Form 10- K, Form 10-Q and a registration
statement or statements which include the Securities for registration with the
Commission or in correspondence with the Commission regarding same or in respect
to a stock exchange listing, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than three
days prior notice to Subscribers. In any event and subject to the foregoing, the
Company undertakes to file a Form 8-K describing the Exchange not later than the
fourth (4th) business day after the Closing Date. Prior to the filing date of
such Form 8-K, a draft in the final form will be provided to Subscribers for
Subscribers’ review and approval. In the Form 8-K, the Company will specifically
disclose the amount of Common Stock outstanding immediately after the Closing.
Upon delivery by the Company to the Subscribers after the Closing Date of any
notice or information, in writing, electronically or otherwise, and while
Securities are held by Purchases, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or Subsidiaries, the Company shall
within one business day after any such delivery publicly disclose such material,
nonpublic information on a Report on Form 8-K. In the event that the Company
believes that a notice or communication to Subscribers contains material,
nonpublic information relating to the Company or Subsidiaries, the Company shall
so indicate to Subscribers prior to delivery of such notice or information.
Subscribers will be granted sufficient time to notify the Company that such
Subscriber elects not to receive such information. In such case, the Company
will not deliver such information to any such Subscriber. In the absence of any
such indication, Subscribers shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries.

 

     (h)                   Non-Public Information. The Company covenants and
agrees that except for the Reports, Other Written Information and exhibits to
this Exchange Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
7(g) above, neither it nor any other person acting on its behalf will at any
time provide Subscribers or their agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto Subscribers shall have agreed in writing to accept such information. The
Company understands and confirms that Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 

    (i)                    Negative Covenants. So long as Securities are
outstanding, without the Consent of the Subscribers, the Company and its
officers and directors will not and will not permit any of its Subsidiaries to
directly or indirectly:

 

               (i)                  amend its Articles, bylaws or its charter
documents so as to materially and adversely affect any rights of the
Subscribers;

 

              (ii)                  repay, repurchase or offer to repay,
repurchase or otherwise acquire or make any dividend or distribution in respect
of any of its Common Stock, Preferred Stock, or other equity securities other
than to the extent permitted or required under the Transaction Documents;

 



10 

 

 

          (iii)              prepay or redeem any financing related debt or past
due obligations or securities, or past due obligations (except with respect to
vendor obligations, or any such obligations which in management’s good faith,
reasonable judgment must be repaid to avoid disruption of the Company’s
businesses);

 

          (iv)               liquidate, merger, consolidate, nor sell a
substantial amount of its assets with or to any other entity, except for a
migratory merger with a wholly-owned subsidiary, result of which does not change
the relative ownership or rights of the holders of the Securities and Common
Stock.

 

8.Covenants of the Company Regarding Indemnification.

 

(a)                     Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend the Subscribers, the Subscribers’ officers,
directors, agents, counsel, Affiliates, members, managers, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Subscribers or any such person which results, arises out of or
is based upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Exchange Agreement or in any
Exhibit attached hereto in any Transaction Document, or other agreement
delivered pursuant hereto or in connection herewith, now or after the date
hereof; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.

 

(b)                  Indemnification Procedures. Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 8(b) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 8(b), except and only if and to the
extent the indemnifying party is prejudiced by such omission. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 8(b) for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected, provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnifying party shall have reasonably concluded that there may be
reasonable defenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 



11 

 

 

                                 9.               Unlegended Shares and 144
Sales.

 

    (a)                    Delivery of Unlegended Shares. Within five (5)
business days (such fifth business day being the “Unlegended Shares Delivery
Date”) after the day on which the Company has received (i) a notice that
Conversion Shares or any other Common Stock held by Subscribers has been sold
pursuant to a registration statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, (iii) the original
share certificates representing the shares of Common Stock that have been sold,
and (iv) in the case of sales under Rule 144, customary representation letters
of the Subscribers and, if required, Subscribers’ broker regarding compliance
with the requirements of Rule 144, the Company at its expense, (y)   shall
deliver, and shall cause legal counsel selected by the Company to deliver to its
transfer agent (with copies to Subscribers) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends including the legend set forth in Section 2(h) above (the
“Unlegended Shares”); and (z) cause the transmission of the certificates
representing the Unlegended Shares together with a legended certificate
representing the balance of the submitted Common Stock certificate, if any, to
the Subscribers at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date.

 

     (b)                    DWAC. In lieu of delivering physical certificates
representing the Unlegended Shares, upon request of Subscriber, so long as the
certificates therefor do not bear a legend and the Subscriber is not obligated
to return such certificate for the placement of a legend thereon, the Company
shall cause its transfer agent to electronically transmit the Unlegended Shares
by crediting the account of Subscribers’ prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission system, if such transfer
agent participates in such DWAC system. Such delivery must be made on or before
the Unlegended Shares Delivery Date.

 

     (c)                     Late Delivery of Unlegended Shares. The Company
understands that a delay in the delivery of the Unlegended Shares pursuant to
Section 9 hereof later than the Unlegended Shares Delivery Date could result in
economic loss to a Subscribes. As compensation to a Subscriber for such loss,
the Company agrees to pay late payment fees (as liquidated damages and not as a
penalty) to the Subscriber for late delivery of Unlegended Shares in the amount
of $100 per business day after the Unlegended Shares Delivery Date for each
$10,000 of purchase price of the Unlegended Shares subject to the delivery
default. If during any 360 day period, the Company fails to deliver Unlegended
Shares as required by this Section 9 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
105% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption Amount”).
The Company shall pay any payments incurred under this Section in immediately
available funds upon demand.

 

    (d)                 Injunction. In the event a Subscriber shall request
delivery of Unlegended Shares as described in Section 9 and the Company is
required to deliver such Unlegended Shares pursuant to Section 9, the Company
may not refuse to deliver Unlegended Shares based on any claim that Subscriber
or anyone associated or affiliated with Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of Subscriber in the amount of the greater of (i) 120% of
the amount of the aggregate purchase price of the Common Stock which is subject
to the injunction or temporary restraining order, (ii) the closing price of the
Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.

 



12 

 

 

    (e)                 Buy-In. In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Unlegended Shares
as required pursuant to this Agreement and after the Unlegended Shares Delivery
Date the Subscriber, or a broker on the Subscriber’s behalf, purchases (in an
open market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by Subscriber of the shares of Common Stock which the
Subscriber was entitled to receive from the Company (a “Buy-In”), then the
Company shall promptly pay in cash to the Subscriber (in addition to any
remedies available to or elected by the Subscriber) the amount by which (A) the
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber’s purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

 

    (f)                  144 Default. At any time commencing six months after
the Closing Date, in the event the Subscribers are not permitted to sell any of
the Conversion Shares without any restrictive legend or if such sales are
permitted but subject to volume limitations or further restrictions on resale as
a result of the unavailability to Subscribers of Rule 144(b)(1)(i) under the
1933 Act or any successor rule (a “144 Default”), for any reason including but
not limited to failure by the Company to file quarterly, annual or any other
filings required to be made by the Company by the required filing dates, or the
Company’s failure to make information publicly available which would allow
Subscribers’ reliance on Rule 144 in connection with sales of Conversion Shares,
except due to a change in current applicable securities laws or because the
Subscriber is an Affiliate (as defined under Rule 144) of the Company, then the
Company shall pay Subscribers as liquidated damages and not as a penalty for
each thirty days (or such lesser pro-rata amount for any period less than thirty
days) an amount equal to one percent (1%) of the purchase price of the
Conversion Shares subject to such 144 Default. Liquidated Damages shall not be
payable pursuant to this Section 9(f) in connection with Shares for such times
as such Shares may be sold by the holder thereof without any legend or volume or
other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant
to an effective registration statement.

 

                                 10.              Miscellaneous.

 

     (a)                Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Attitude Drinks
Incorporated, 712 U.S. Highway 1, Suite #200, North Palm Beach, FL 33408, Attn:
Roy Warren, CEO and President, facsimile: (561) 799-5039, with a copy by
facsimile only to:_______,__________________,Attn:_____, Esq., facsimile: (___)
_____-______, and (ii) if to the Subscribers, to: the address and fax number
indicated on the Signature page hereto, with an additional copy by fax only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697- 3575.

 



13 

 

 

 

    (b)               Entire Agreement; Assignment. This Exchange Agreement and
other documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Exchange Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscribers.

 

     (c)               Counterparts/Execution. This Exchange Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. This Exchange Agreement may be executed by facsimile signature and
delivered by electronic transmission.

 

     (d)                Law Governing this Exchange Agreement. This Exchange
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws. References
in the Transaction Documents to laws, rules, regulations and forms shall also
include successors to and functionally equivalent replacements of such laws,
rules, regulations and forms. A successor rule to Rule 144(b)(1)(i) shall
include any rule that would be available to a non-Affiliate of the Company for
the sale of Common Stock not subject to volume restrictions and after a six
month holding period. Any action brought by either party against the other
concerning the transactions contemplated by this Exchange Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The parties to this Exchange Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Exchange Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Exchange Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Exchange Agreement or any other Transaction Document by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Exchange Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 



14 

 

 

(e)                 Specific Enforcement, Consent to Jurisdiction. The Company
and Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Exchange Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Exchange
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity. Subject to Section 10(d) hereof, the Company and each Subscribers
hereby irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

(f)                  Damages. In the event the Subscribers is entitled to
receive any liquidated or other damages pursuant to the Transactions Documents,
the Subscribers may elect to receive the greater of actual damages or such
liquidated damages. In the event the Subscribers is granted rights under
different sections of the Transaction Documents relating to the same subject
matter or which may be exercised contemporaneously, or pursuant to which damages
or remedies are different, Subscriber is granted the right in Subscriber’s
absolute discretion to proceed under such section as Subscriber elects.

 

(g)                 Calendar Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours. Time periods shall be determined as if
the relevant action, calculation or time period were occurring in New York City.
Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.

 

(h)                 Captions: Certain Definitions. The captions of the various
sections and paragraphs of this Exchange Agreement have been inserted only for
the purposes of convenience; such captions are not a part of this Exchange
Agreement and shall not be deemed in any manner to modify, explain, enlarge or
restrict any of the provisions of this Exchange Agreement.

 

(i)                  Severability. In the event that any term or provision of
this Exchange Agreement shall be finally determined to be superseded, invalid,
illegal or otherwise unenforceable pursuant to applicable law by an authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability: (i) by or before that authority
of the remaining terms and provisions of this Exchange Agreement, which shall be
enforced as if the unenforceable term or provision were deleted, or (ii) by or
before any other authority of any of the terms and provisions of this Exchange
Agreement.

 

(k)                  Maximum Liability. In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by Subscribers or
successor upon the sale of Conversion Shares.

 

[SIGNATURE PAGE TO FOLLOW]

 



15 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

Attitude Drinks, Inc.

a Delaware corporation

 

 

 

 

By: _________________________________

        Name: Roy G. Warren

        Title: CEO

 

Dated: May 21, 2015

 

 



SUBSCRIBER   Surrendered Notes being Preferred Stock                 Name of
Subscriber               [RC]               Address:     Warrants              
      Fax No.: __________________________               Taxpayer ID# (if
applicable):___________     AIRs                 (Signature)       By:      

 

 



16 

 



 

 

LIST OF EXHIBITS AND SCHEDULES

  

 



  Exhibit A Certificate of Designation (filed as Exhibit 3.3 on Form 8-K August
12, 2015)         Exhibit B Form of Warrant (filed as Exhibit 4.3 on Form 8-K
August 18, 2015)         Exhibit C Form of AIR (filed as Exhibit 4.4 on Form 8-K
August 18, 2015)         Exhibit D Form of Legal Opinion (Not provided at
closing)         Schedule 1 List of Subscribers         Schedule 3(i) Past due
SEC Reports

 

 

17 

 





Schedule 1

List of Subscribers

 



Name of Subscriber and Address $ Amount to Convert Issued Preferred Stock Shares
      Roy Warren $155,838 156 712 U.S. Highway 1 #200     North Palm Beach,
Florida 33408           Tommy Kee $371,442  371 712 U.S. Highway 1 #200    
North Palm Beach, Florida 33408           Craig Peters $269,085  269 712 U.S.
Highway 1 #200     North Palm Beach, Florida 33408           Debbie Lieblong
$67,309  67 712 U.S. Highway 1 #200     North Palm Beach, Florida 3340          



 

 

18 

 







Schedule 3(i)

Past due SEC Reports

For Attitude Drinks Incorporated

 

Attitude Drinks Incorporated will be preparing and filing the following past due
SEC filings in the next 30-60 days:

 

Form 10-Q for the 3 months ended June 30, 2014

 

Form 10-Q for the 6 months ended September 30, 2014

 

Form 10-Q for the 9 months ended December 31, 2014

 

Note as of the August 18, 2015 closing date, the above filings have been
prepared and filed with the Securities Exchange Commission. The Form 10-K for
the fiscal year ended March 31, 2015 is expected to be filed in late August,
2015 and first half of September, 2015 based on the receipt of additional
financing.



 



 19

--------------------------------------------------------------------------------



 